Page, J. :
The evidence failed to prove any negligence of the defendant. There was no evidence that the gas range was improperly constructed or installed originally by the gas company. It was not incumbent upon the company to inspect the range at frequent intervals. (Schmeer v. Gas Eight Co., 147 N. Y. 529, 541.) The company maintained a complaint bureau, to which the users of its ranges were invited to make complaints; and the plaintiff having complained of this range, the company sent its men to make repairs. Therefore, having assumed to make the repairs, if they were faultily or negligently made, the company would be hable for any injury resulting therefrom. The evidence fails to disclose either that the repairs to the range were not properly made, or that the injuries resulted from a defective condition of the range. The repairs to the range had been completed for two weeks before the explosion, and since that time it was not shown that there was any odor or other evidence of escaping gas. It is not sufficient for the plaintiff to show that the explosion occurred, but she was bound to show that the explosion resulted from the negligence of the defendant or its servants. (Schaum v. Equitable Gas Eight Co., 15 App. Div. 75, 76.) The plaintiff turned on half way the stopcocks of two of the burners in the oven of the range, and then struck a match and put the lighted match in the oven, and the explosion followed. The *545reasonable and natural explanation of the occurrence is that the gas escaping from the burners into the oven was ignited by the lighted match. There was no evidence of any other cause. The court, therefore, properly dismissed the complaint for a failure to prove a cause of action.
The judgment should be affirmed, with costs.
Clarke, P. J., Laughlin and Smith, JJ., concurred; Shearn, J., dissented.